Citation Nr: 1225999	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-35 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for a right knee condition.

4.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral pes planus.

5.  Whether new and material evidence has been received to reopen the claim of service connection for a back disability.

6.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of a left ankle sprain.

7.  Whether new and material evidence has been received to reopen the claim of service connection for hearing loss.

8.  Entitlement to service connection for bilateral pes planus.

9.  Entitlement to service connection for a back disability.

10.  Entitlement to service connection for residuals of a left ankle sprain.

11.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from March 1975 to March 1978 and from March 1980 to March 1983.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of service connection for bilateral pes planus, bilateral knee disability, back disability, residuals of a left ankle sprain, tinnitus, and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed February 2006 rating decision denied the claim of service connection for bilateral pes planus.

2.  The evidence received since the February 2006 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection, and raises a reasonable possibility of substantiating the claim of service connection for bilateral pes planus.

3.  An unappealed February 2006 rating decision denied the claim of service connection for a back disability.

4.  The evidence received since the February 2006 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection, and raises a reasonable possibility of substantiating the claim of service connection for a back disability 

5.  An unappealed February 2006 rating decision denied the claim of service connection for residuals of a left ankle sprain.

6.  The evidence received since the February 2006 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection, and raises a reasonable possibility of substantiating the claim of service connection for residuals of a left ankle sprain.

7.  An unappealed February 2006 rating decision denied the claim of service connection for hearing loss.

8.  The evidence received since the February 2006 rating decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection, and raises a reasonable possibility of substantiating the claim of service connection for hearing loss.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for bilateral pes planus.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).

2.  New and material evidence has been received to reopen the claim of service connection for a back disability.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).

3.  New and material evidence has been received to reopen the claim of service connection for residuals of a left ankle sprain.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).

4.  New and material evidence has been received to reopen the claim of service connection for hearing loss.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board reopens the Veteran's claims of service connection for bilateral pes planus, a back disability, residuals of a left ankle sprain, and hearing loss and remands it for further development.  As such, no discussion of VA's duties to notify and assist is necessary, since any error in notice or assistance is harmless.

The RO denied the Veteran's claims of service connection for bilateral pes planus, a back disability, residuals of a left ankle sprain, and hearing loss in a February 2006 rating decision.  The Veteran was duly notified of this action and apprised of his appellate rights.  He did not appeal the decision in a timely manner.  38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the rating decision consisted of service treatment records, VA treatment records dated from October 1997 through June 2005; an August 2005 letter to the Veteran requesting additional evidence; and his DD Form 214.  The February 2006 rating decision denied the claims for lack of either diagnosis and/or nexus to service.

Evidence added to the record since February 2006 includes lay statements and VA treatment records from Alexandria VA Medical Center (VAMC).

The September 2007 rating decision denied service connection on the basis of no new and material evidence.  However, the record reflects that government records (i.e., SSA and VA treatment records) were not obtained although the VA was placed on notice that these records existed, as discussed more fully below. 

Further, the Veteran is competent to testify in regard to the onset and continuity of symptomatology for the claimed disabilities.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Lay statements may also be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

These records raise a reasonable possibility of substantiating the claims.  Therefore, the claims are reopened for further development.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral pes planus is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a back disability is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for a left ankle sprain is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for hearing loss is reopened; to this extent only, the appeal is granted.

REMAND

A March 1982 STR reflects complaints of severe back pain.  The Veteran was diagnosed with muscular spasms.  A July 1982 STR reflects treatment for left ankle pain as a result of an "inversion twisting action."  The Veteran was diagnosed with a left ankle sprain.  An August 1982 x-ray noted an old fracture of the medial malleolus with no significant changes since July 1982.  The bony structures and joint spaces of the left ankle were otherwise normal.  In an August 1982 Medical History for dental treatment, the Veteran stated that he had shortness of breath, swelling of ankles, and heart palpitations.

To date, the Veteran has yet to be afforded an opportunity for a VA medical examination with respect to his claims for a left ankle disability, tinnitus, back disability, bilateral knee disability, and bilateral pes planus.  VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability, and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Court has determined that, for tinnitus, the Veteran is competent to present evidence of continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

In light of the in-service injury, diagnoses, the Veteran's competency and the assertion of continuity, the above claims must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4) to resolve diagnosis(es) and etiology.

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records, if any.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran has been receiving Social Security Administration (SSA) disability benefits, as indicated from the June 2011 written statement.  There is no evidence of VA having made efforts to obtain these records.  SSA records must be obtained before a decision on the claims can be made.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).

Further, a June 2011 SSA letter to the Veteran noted treatment records from: VA Medical Center (VAMC) in Alexandria, Louisiana; VA Hospital in Shreveport; and Netcare Medical.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ascertain if he has any medical or other evidence pertaining to bilateral pes planus, bilateral knee disability, back disability, residuals of a left ankle sprain, tinnitus, and hearing loss that is not currently of record.  Provide authorizations for the release of any records and obtain them.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

2.  Contact the SSA and obtain copies of records pertinent to the Veteran's claim for SSA benefits and a copy of any determination awarding benefits.  If the records are not available, make a notation to that effect in the claims folder.

3. Upon the Veteran's response or after the passage of a reasonable amount of time, schedule and complete the following VA examinations:

      a.  An examination(s), to ascertain: 

i.  Whether the Veteran has a left ankle disability, bilateral knee disability, bilateral pes planus, and back disability that were caused or aggravated by any incident of active military service; AND;

ii.  Whether the Veteran has tinnitus and hearing loss that were caused or aggravated by any incident of active military service.

iii.  The following considerations will govern the examination:

(a)  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b)  The examiner must respond to the questions: 

(1)  DOES THE VETERAN HAVE A LEFT ANKLE DISABILITY; BILATERAL KNEE DISABILITY; BILATERAL PES PLANUS; AND BACK DISABILITY THAT WAS CAUSED OR AGGRAVATED BY ANY INCIDENT OF SERVICE; AND 

(2)  DOES THE VETERAN HAVE TINNITUS AND HEARING LOSS THAT WAS CAUSED OR AGGRAVATED BY ANY INCIDENT OF SERVICE?

(c)  The examiner's attention is called to the following:

(1)  A March 1982 STR diagnosed the Veteran with muscular spasms.  

(2)  A July 1982 STR diagnosed the Veteran with a left ankle sprain.  

(3)  An August 1982 x-ray noted an old fracture of the medial malleolus.  

(4)  The Veteran's DD Form 214 reflects that he was an infantryman.

(d)  The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

(e)  If the medical evidence supports a diagnosis the examiner must comment upon whether any symptomatology noted within a short period of time after the Veteran's discharge from active service supports a finding that the disability was a manifestation of the currently diagnosed disability. 

(f)  The examiner must provide a complete explanation for his or her opinion(s) based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

4.  The RO/AMC should conduct any other appropriate examination and development it deems necessary.  Then readjudicate the claims.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


